Citation Nr: 1535036	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-32 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a mental disorder.

2.  Entitlement to service connection for paranoid schizophrenia and antisocial personality disorder (also claimed as manic depression).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Per the Veteran's request, a Board hearing was scheduled for November 2013, but he failed to appear.  The appellant has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for paranoid schizophrenia and antisocial personality disorder (also claimed as manic depression) is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2008  rating decision, the RO denied the Veteran's claim for service connection of mental disorder and the Veteran did not appeal this decision.

2.  Evidence received since the final August 2008 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.



CONCLUSIONS OF LAW

1.  The RO's August 2008 denial of the Veteran's claim for service connection of a mental disorder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the August 2008 denial, and the claim of entitlement to service connection for a mental disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of a right shoulder disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

The Veteran's claim for service connection of a mental disorder was denied in an unappealed August 2008 rating decision.  The Veteran was notified of the decision and of his appellate rights but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim. 38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the  basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In the August 2008 rating decision, the RO denied the claim as the evidence did not establish the factual existence of a chronic mental disorder to include its relationship to service.  At the time of the rating, only the Veteran's service records and his claim were of record.  

Since the August 2008 rating decision, new and material evidence pertinent to the claim has been received.  Since that rating, VA obtained the Veteran's Social Security Administration (SSA) records, which disclose an assessment of schizoaffective disorder and antisocial personality disorder.  This, in conjunction with the evidence previously of record, relates to unestablished facts, necessary to support the claim, i.e. the assessment of a psychiatric disability.  As it is new and material, and presumed credible, the claim is reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a mental disorder and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran claims that he incurred a psychiatric disability in service.  The service records disclose that the Veteran was discharged under Chapters 13 and 14 for unsuitability.  See May 1990 Report of Mental Status Evaluation.  No mental disorder was assessed in service, but a history of antisocial behavior was noted.  

In furtherance of substantiating his claim, the Veteran was afforded a VA examination in December 2010.  Examination resulted in assessment of paranoid schizophrenia and antisocial personality disorder.  The examiner concluded that the Veteran's mental illness was not related to service.  She reasoned that the Veteran's antisocial traits predated service, and "caused the [Veteran] not to be appropriate for the Army."  She explained that the Veteran did not exhibit psychotic symptoms in the service and was found not to meet the criteria for a mental disorder while in service, but rather antisocial personality traits.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

Congenital or developmental defects such as personality disorders are not diseases or injuries within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.

In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  However, additional disability resulting from a mental disorder superimposed upon, and aggravating, a personality disorder may be service-connected.  38 C.F.R. § 4.127.

The Board finds additional information is needed prior to adjudicating the claim of service connection for a psychiatric disorder.  In this regard, the VA examiner indicated that the Veteran suffered from mental conditions that may have preexisted military service and may have been aggravated by service.  However, she did not provide an opinion as to whether such conditions were, in fact, worsened by military service.  As such an additional VA examination must be obtained on remand.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify all current psychiatric disorders found on examination, including personality disorders.

For each diagnosed psychiatric disorder, the examiner is to provide the following opinion:

Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service?

For all diagnosed personality disorders, the examiner should provide an opinion to the following:

Is it at least as likely as not that that any current Axis I acquired psychiatric disorder was superimposed upon the antisocial personality disorder during active service?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


